UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB [ X ] Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended September 30, 2007 [] Transition Report Under Section 13 or 15(d) of the Exchange Act For the transition period from to Commission File Number: 0-10147 Diatect International Corporation (Exact name of small business issuer as specified in its charter) California 82-0513109 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 875 South Industrial Parkway, Heber City, Utah 84032 (Address of principal executive offices) (435) 654-4370 (Issuer’s telephone number) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [ ] No [ X] Indicate by checkmark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) YES oNO x As of December 28, 2007 the issuer had 185,562,564 shares of common stock, no par value, outstanding. Transitional Small Business Disclosure Format: Yes oNox 1 Page Number PART I ITEM 1. Condensed Financial Statements (unaudited) Balance Sheets as of September 30, 2007 and December 31, 2006 3 Statements of Operations for the Three and Nine Months Ended September 30, 2007 and 2006 4 Statements of Cash Flows for the Nine Months Ended September 30, 2007 and 2006 5 Notes to Condensed Financial Statements 7 ITEM 2. Management’s Discussion and Analysis or Plan of Operation. 19 ITEM 3. Controls and Procedures. 22 PART II ITEM 1. Legal Proceedings 23 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds. 24 ITEM 6. Exhibits. 24 Signatures 25 2 DIATECT INTERNATIONAL CORPORATION CONDENSED BALANCE SHEETS (Uuaudited) September 30, December 31, 2007 2006 ASSETS Current Assets Cash $ 61,212 $ 61,743 Trade accounts receivable, net of allowance for doubtful accounts of $41,047 and $25,397, respectively 157,897 26,502 Inventory 386,870 235,889 Prepaid expenses and other current assets 211,749 147,219 Total Current Assets 817,728 471,353 Property and Equipment, net of accumulated depreciation of $137,183 and $268,275, respectively 229,896 90,006 Intangible Assets - EPA Labels 1,116,322 1,116,322 Total Assets $ 2,163,946 $ 1,677,681 LIABILITIES AND STOCKHOLDERS' DEFICIT Current Liabilities Trade accounts payable $ 133,530 $ 267,840 Accrued liabilities 128,426 289,322 Accrued interest payable 943,125 723,545 Accrued settlement obligations 108,777 259,381 Deferred gain on sale and leaseback of assets 95,876 - Current portion of notes payable, net of unamortized discount of $177,861 and $191,094, respectively 2,058,622 1,393,822 Current portion of capital lease obligations 45,579 - Total Current Liabilities 3,513,935 2,933,910 Long-Term Liabilities Notes payable, net of current portion 1,885,563 1,785,563 Capital lease obligations, net of current portion 101,262 - Total Long-Term Liabilities 1,986,825 1,785,563 Stockholders' Deficit Common stock, no par value; 300,000,000 shares authorized; 160,152,140 shares and 151,552,140 shares outstanding, respectively 23,723,734 23,120,610 Additional paid-in capital 623,756 593,162 Accumulated deficit (27,684,304 ) (26,755,564 ) Total Stockholders' Deficit (3,336,814 ) (3,041,792 ) Total Liabilities and Stockholders' Deficit $ 2,163,946 $ 1,677,681 The accompanying notes are an integral part of these financial statements. 3 DIATECT INTERNATIONAL CORPORATION CONDENSED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended September 30, Nine Months Ended September 30, 2007 2006 2007 2006 Sales $ 657,274 $ 275,517 $ 1,517,615 $ 853,637 Cost of Goods Sold 133,427 64,913 313,494 263,781 Gross Profit 523,847 210,604 1,204,121 589,856 Expenses Marketing and selling 303,234 107,586 696,011 312,606 General and administrative 458,379 1,148,877 1,223,903 1,880,859 Total Expenses 761,613 1,256,463 1,919,914 2,193,465 Loss from Operations (237,766 ) (1,045,859 ) (715,793 ) (1,603,609 ) Other Income (Expense) Interest expense (184,759 ) (58,999 ) (472,799 ) (236,330 ) Gain from termination of debt 96,132 138,500 259,852 616,970 Net Other Income (Expense) (88,627 ) 79,501 (212,947 ) 380,640 Net Loss $ (326,393 ) $ (966,358 ) $ (928,740 ) $ (1,222,969 ) Basic and Diluted Loss Per Share $ (0.00 ) $ 0.00 $ (0.01 ) $ (0.01 ) Weighted-Average Basic and Diluted Common Shares Outstanding 159,841,857 148,913,259 156,028,923 122,448,336 The accompanying notes are an integral part of these financial statements. 4 DIATECT INTERNATIONAL CORPORATION CONDENSED STATEMENTS OF CASH FLOWS (Unaudited) Nine Months Ended September 30, 2007 2006 Cash Flows from Operating Activities Net loss $ (928,740 ) $ (1,222,969 ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation 40,279 41,317 Amortization of discount on notes payable 232,050 9,830 Amortization of loan costs 45,039 4,815 Gain from debt termination (259,852 ) (616,970 ) Net (gain) loss on disposal of property and equipment (12,483 ) 6,728 Issuance of stock for services 43,250 898,660 Issuance of warrants for services 192,716 307,682 Changes in operating assets and liabilities: Accounts receivable (131,396 ) (43,094 ) Inventory (150,981 ) 55,371 Prepaid expenses and other current assets (5,634 ) (4,076 ) Accounts payable (30,572 ) 357,161 Accrued liabilities (69,386 ) (246,022 ) Accrued interest payable 219,580 139,909 Net Cash Used in Operating Activities (816,130 ) (311,658 ) Cash Flows from Investing Activities Payments for purchases of property and equipment (71,811 ) (5,170 ) Proceeds from sale of property and equipment 160,000 - Net Cash Used in Investing Activities 88,189 (5,170 ) Cash Flow from Financing Activities Proceeds from borrowings under notes payable 883,535 655,628 Proceeds from exercise of warrants 75,000 - Cash paid for loan costs - (58,500 ) Principal payments on notes payable (121,968 ) (162,000 ) Principal payments on lease obligation (13,157 ) - Payments for accrued settlement obligations (96,000 ) (73,125 ) Payments on checks drawn in excess of cash in bank - (10,481 ) Net Cash Provided by Financing Activities 727,410 351,522 Net Increase (Decrease) in Cash (531 ) 34,694 Cash at Beginning of Period 61,743 6,382 Cash at End of Period $ 61,212 $ 41,076 The accompanying notes are an integral part of these financial statements. 5 DIATECT INTERNATIONAL CORPORATION CONDENSED STATEMENTS OF CASH FLOWS (continued) (Unaudited) Nine Months Ended September 30, 2007 2006 Supplemental Disclosure of Cash Flow Information Cash paid for interest $ 16,099 $ 9,113 Supplemental Schedule of Noncash Investing and Financing Activities Conversion of notes payable into common stock $ - $ 150,000 The accompanying notes are an integral part of these financial statements. 6 DIATECT INTERNATIONAL CORPORATION NOTES TO CONDENSED FINANCIAL STATEMENTS NOTE 1 – BUSINESS AND ORGANIZATION, BASIS OF PRESENTATION Organization and Description of Business– Diatect International Corporation (the “Company”) develops and markets non-toxic pesticide products. The Company is located in Heber, Utah and sells its products to both wholesale distributors and retail customers in the United States. Basis of Presentation– The unaudited financial statements included in this Form 10-QSB have been prepared in accordance with generally accepted accounting principles for interim financial information and with the instructions to Form 10-QSB and Item 310(b) of Regulation S-B of the Securities and Exchange Act of 1934, as amended. Accordingly, these financial statements do not include all of the disclosures required by U.S. generally accepted accounting principles for complete financial statements.These unaudited interim financial statements should be read in conjunction with the audited financial statements for the fiscal year ended December 31, 2006 in the Company’s annual report on Form 10-KSB.The financial information furnished herein reflects all adjustments consisting of normal, recurring adjustments which, in the opinion of management, are necessary for a fair presentation of the Company's financial position, the results of operations and cash flows for the periods presented.Operating results for the period ended September 30, 2007 are not necessarily indicative of future results. NOTE 2 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Use of Estimates–
